 Case: 4:20-cr-00125-SEP Doc. #: 60-2 Filed: 01/30/21 Page: 1 of 5 PageID #: 129
Saint Louis County CAD C~earch Application                                                                     Page I of I



mDBILEIET
                     View CAD Call For Service Details
 CAD Cell Seerc:h    Comp.•            19·46342                         Priority            2
                     Received          09/30/2019 08:36:18              CFS Number          093019·565
 Accidents by City
 or COGIS Report     Nature            DRUG                             Cell Taker /line•   RAD101
                     Caller's Name                                      District            FIRST PRECINCT
 Auto Accident
 Location
                     Zone              1070                             Address             11149 RIAZA SQ
 'roquency Report    City              UNI                              Apt •
                     Residence Phone #                                  Final Disposition   RPT
 CAD Alert R1port
                     How Received      0                                Business Name
 City InCident       Car Number        1111                             Current Phone #
 Count by Zone
 RIPGrt              Address-X         ·90.21544                        Address-Y           38.77387
 Directed Self
 lnltllted and       Pollee Unit Activity
 AUIItl by Zone      1110          OISPATC:HEO    09/30/2019 08:36:33
 Report
                     1110          A1Ut_l02l      09130/2019 08:39:44
 DIIPIIcll StetiOn   1110          AVAil          09/30/2019 08:59:10
 Summary Roport
                     lll1          ARR 1023ST     09/30/2019 08:36:18
 Patrol Activity     1111          ARR 1023       09/30/2019 09:11:52
 ltC!I)Ort
                     1111          AVAil          09/30/2019 09:57:03
 lteii)Oftll Tlmt    1112          OISPI\TC:HED   09/30/2019 08:36:34
 Report
                     1112          ARR_t023       09/30/2019 08:36:46
                     1112          AVAil          09/30/2019 09:03:16
                     Responding Officers
                     1111        PATTERSON KEVIII
                     1112        JOHNSON DIRKIS
                     1110        BELL WESLEY
                     Remarks
                      09:00        AJ\0101        I\IATURE CODE CHANGED FROM SHOTFD TO DRUG AT 09:00
                      09:01        RADIO I        1111 10-81lllNTAKE
                      09:01        RADIO I        111110·81 STATION NOW
                     Vehicles

                     Peraons




                                                                                                             DEFENDANT'S
                                                                                                         I     EXH~BIT




                                                                                                                 008
https://services.stlcopdapps.corniCAD/cadCallsSearchlview.faces                                                 10/1/20 19
      Case: 4:20-cr-00125-SEP Doc. #: 60-2 Filed: 01/30/21 Page: 2 of 5 PageID #: 130


~• ~   ShotSpottef                                                                                                               INCIDENT #: 323-27757

                                                                 INCIDENT DATE:        SEP 30, 2019
                                                                 CITY / ZONE:          ST. LOUIS/ STLOUISCOUNTYMOSPANISHLAKE
INVESTIGATIVE LEAD SUMMARY                                       REPORT DATE:          OCT 01, 2019 10:57:30
                                                                 REQUESTED BY:         RBRANNAN@STLOUISCO.COM




INCIDENT         323-27757                              LOCATION          38.774212, -90.214970
DATE/TIME        SEP 30, 2019 08:22:38                  ADDRESS           11149 RIAZA SQUARE
ROU NDS          1                                      AREA              ST LOUIS COUNTY/1 18
CAD              093019-537                             TAGS



    INCIDENT AUDIO
I


    SENSOR                                    RANGE FROM INCIDENT                                                 AUDIO



    # 1011                                    558 ft / 170 m                                CLICK TO PLAY     ~




    # 101 4                                   654 ft / 200 m                                CLICK TO PLAY     ~




    # 1069                                    1253 ft / 382 m




For more information, email suppon@shotspotter com call 888.274.6877 or+1.510. 794.3144. C 2019 ShotSpotter. Inc. All rights reserved Shot Spotter® and the
ShotSpotter logo are regis tered t rademarks of ShotSpotter®, Inc.
                                                                                                                                                      PAGEl OF3


                                                                                                                                                  009
            Case: 4:20-cr-00125-SEP Doc. #: 60-2 Filed: 01/30/21 Page: 3 of 5 PageID #: 131


    rL.,J   ShotSpotter.                                                                                                                  INCIDENT #: 323-27757

                                                                       INCIDENT DATE:        SEP 30. 2019
                                                                       CITY/ ZONE:           ST. LOUIS / STLOUISCOUNTYMOSPANISHLAKE
    INVESTIGATIVE LEAD SUMMARY                                         REPORT DATE:          OCT 01 . 2019 10:57:30
I                                                                      REQUESTED BY:         RBRANNAN@STLOUISCO.COM




                                                 The following shot count, times. and locations were automatically calculated by the ShotSpotter system at the time of
                                                 detection. They are approximate and should be deem ed as such. The number of individual shots below may not match
        INDIVIDUAL SHOTS                         the round count reported on page one if an Incident Reviewer adjusted the round count during incident review prior to
                                                 publication. Some shots may overlap or hide other shots on the map.


        SHOT                                  DATE                          TIME                           INTERVAL (sec)            LOCATION

        #1                                    2019-09-30                    08:22:38.468                   0.000                     38.774212, -90.214970




        INCIDENT TIMELINE

        TIME                                     USERNAME                                      DETAILS


        09-30-2019 08:25:17                      PD2876@STLOUISCO.COM                          MODIFIED CAD TO 093019-537



        09-30-2019 08:23:46                      PD2876@STLOUISCO.COM                          ACKNOWLEDGED



        09-30-2019 08:23:17                      REVIEWER@SHOTSPOTIER.COM                      PUBLISHED




    For more information, email support@shotsponer com call 888.274.6877 or+ 1.510. 794.3144. @ 2019 ShotSpotter. Inc. All rights reserved. ShotSpotter® and the
    ShotSpotter logo are regi stered trademarks of ShotSpotter®, Inc.
                                                                                                                                                           PAGE 2 OF 3


                                                                                                                                                            010
      Case: 4:20-cr-00125-SEP Doc. #: 60-2 Filed: 01/30/21 Page: 4 of 5 PageID #: 132

 ~• ~ ShotSpotter"                                                                                                                    INCIDENT #: 323-27757

                                                                     INCIDENT DATE:        SEP 30, 2019
                                                                     CITY/ ZONE:           ST. LOU IS / STLOUISCOUNTYMOSPANISHLAKE
 INVESTIGATIVE LEAD SUMMARY                                          REPORT DATE:          OCT 01, 2019 10:57:30
                                                                     REQUESTED BY:         RBRANNAN@STLOUISCO.COM


 DISCLAIMER

The Investigative Lead Summary is produced using data automatically generated by the ShotSpotter system and has not been independently
reviewed by our Forensic Engineers. Although it provides precise trigger- pull location and timing as determined automatically by the ShotSpotter
system, this summary should only be used for initial investigative purposes because the shot timing, location, and count could differ once reviewed
by a ShotSpotter Forensic Engineer. Factors, such as obstructed or attenuated muzzle blast, weapon discharge in an enclosed space, or if the
weapon discharged is of .25 or smaller caliber, may prevent the sensor(s) from detecting all or some of the shots fired. This summary has been
generated solely for the purpose for which it is provided. Nothing herein shall to any extent substitute for the independent investigation of the
shooting incident. The data and conclusions herein should be corroborated with other evidentiary sources such as recovered shell casings and
witness statements.

ABOUT SHOTSPOTTER

ShotSpotter uses strategically placed acoustic sensors to detect and locate gunshots with in a coverage area. The locations of the gunshots are
calculated using audio pulse data and multilateration. Machine learn ing algorithms analyze and classify the sounds before they are reviewed by
acoustic experts at the Incident Review Center. Within seconds, Incident Reviewers add relevant tactical intelligence and publish confirmed
gunshots to ShotSpotter subscribers. Learn more about the ShotSpotter technology at ShotSpotter.com/technology.




     NOTES




For more information, email suppon@shotspotter.com call 888.274.6877 or +1.510. 794.3144. ~ 2019 ShotSpotter, Inc. All rights reserved. ShotSpotter® and the
ShotSpotter logo are registered trademarks of ShotSpotter®, Inc.
                                                                                                                                                       PAGE 3 OF 3


                                                                                                                                                       011
   Case: 4:20-cr-00125-SEP Doc. #: 60-2 Filed: 01/30/21 Page: 5 of 5 PageID #: 133
ShotSpotter Respond                                                                Page I of I




           11149 Riaza Square                           1
           St. Lou is, Missouri                   a day ago
 DETAILS                                                      ZOOM OUT   ZOOM IN    MU LTIPLE



                                                                                     012
https://respond.shotspotter.com/main/323 -27757                                     I 0/1 / 2019
